DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, and 17-19 in the Request for Continued Examination filed on 01/27/2021.  Claim 13 is cancelled.  Claim 21 is newly added.
Claims 1-12 and 14-21 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14-21 filed on 01/27/2021 have been considered but they are deemed to be moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 14-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaldewei, “SOUND WAVE”, hereinafter Kaldewei, in view of Watkins Manufacturing Corporation, “CalderaSpas Paradise Series 2017 Owner’s Manual”, hereinafter Watkins, and in view of Frommer (US 2016/0129464 A1).
Regarding claim 1, Kaldewei discloses 
A control system for a bathing apparatus comprising:
a pairing station associated with the bathing apparatus (page 5, SOUND WAVE for bathtubs), and is configured to require a user’s presence for activation (page 8, 1. Active the Bluetooth function on the phone and start search for Bluetooth devices; 2. Select Sound Wave in the list of found devices); and
a portable user device (mobile phone) arranged to be used to control the bathing apparatus (page 8, 4. After the connection between the SOUND WAVE and phone has been made playback can be started), the portable user device being able to control one or more functions of the bathing apparatus only while the portable user device is paired with the pairing station (page 8, 4. the volume is controlled via the phone);
	wherein the portable user device is paired with the pairing station (page 8, 4.  Connect the SOUND WAVE for bathtub with phone).

Kaldewei does not explicitly disclose 

activation of the pairing interface by the user when the portable user device is in a pairing region.

However, Watkins discloses 
the pairing interface (main control panel) is located on or in the region of the bathing apparatus (spa) and is configured to require a user’s presence for activation (page 16: navigate through audio menu by using the spa’s main control panel);
the portable user device (device) is paired with the pairing station (spa’s main control panel) by activation of a pairing interface of the pairing station by the user when the portable user device is in a pairing region (page 16, TO PAIR BLUETOOTH section: press SETUP Source soft button 6 times from SETUP Source screen to advance to the PAIR screen).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Watkins to Kaldewei in order to achieve the feature because Kaldewei discloses coupling and connecting devices (page 8) and Watkins further suggests pairing devices after pressing user input button (page 16).
	One of ordinary skill in the art would be motivated to utilize the teachings of Watkins in the Kaldewei system in order to initiate pairing between devices as desired.

Kaldewei and Watkins do not explicitly disclose 
	the one or more functions including one or more of changing water temperature and changing flow rate of water through any one or more selected outlets of the bathing apparatus.

However, Frommer discloses 
the one or more functions including one or more of changing water temperature and changing flow rate of water through any one or more selected outlets of the bathing apparatus (page 5, [0053]: users control the temperature of the water flowing through the adapter and out of the shower head).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Frommer to Kaldewei and Watkins in order to achieve the feature because Kaldewei and Watkins disclose coupling and connecting devices (Kaldewei: page 8) and Frommer further suggests controlling temperature of water from a computing device (page 5, [0053]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Frommer in the Kaldewei and Watkins system in order to provide convenience system to user by controlling water temperature of water flowing through the adapter and out of the shower head remotely as suggested by Frommer (page 5, [0053]).

Regarding claim 2, Kaldewei, Watkins, and Frommer disclose the control system described in claim 1.  Kaldewei further discloses 
the pairing region comprises a region within a set range of the pairing station (page 8, the max. distance between the devices should not exceed 33 feet (approx. 10 m)).

Regarding claim 3, Kaldewei, Watkins, and Frommer disclose the control system described in claim 2.  Kaldewei further discloses 
the set range is a maximum distance over which communications can be sent between the portable user device and the pairing station by a specified method (page 8, for Bluetooth connections it is not necessary that there is a visual contact between the SOUND WAVE and the other device; page 8, the max. distance between the devices should not exceed 33 feet (approx. 10 m)).

Regarding claim 4, Kaldewei, Watkins, and Frommer disclose the control system described in claim 1.  Kaldewei further discloses 
the pairing region comprises a region within a set range of a relay arranged to relay a signal from the portable user device to the pairing station (page 8, for Bluetooth connections it is not necessary that there is a visual contact between the SOUND WAVE and the other device; page 8, the max. distance between the devices should not exceed 33 feet (approx. 10 m)).

Regarding claim 5, Kaldewei, Watkins, and Frommer disclose the control system described in claim 4.  Kaldewei further discloses
the set range is a set maximum distance (page 8, for Bluetooth connections it is not necessary that there is a visual contact between the SOUND WAVE and the other device; page 8, the max. distance between the devices should not exceed 33 feet (approx. 10 m)).

Regarding claim 6, Kaldewei, Watkins, and Frommer disclose the control system described in claim 1.  Kaldewei, Watkins, and Frommer further disclose
the pairing interface comprises a button, and pairing of the portable user device to the pairing station is performed or initiated by depressing the button when the portable user device is within the pairing region (Watkins: page 16: press SETUP SOURCE soft button 6 times from SETUP Source screen to .  Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 7, Kaldewei, Watkins, and Frommer disclose the control system described in claim 1.  Kaldewei further discloses
the portable user device communicates wirelessly with the pairing station, and the pairing region is the region within a maximum distance over which communications can be exchanged wirelessly between the portable user device and the pairing station (page 8: Bluetooth wireless technology allows wireless connections with compatible devices).

Regarding claim 8, Kaldewei, Watkins, and Frommer disclose the control system described in claim 1.  Kaldewei, Watkins, and Frommer further discloses 
	the pairing interface is integral with the bathing apparatus (Watkins: page 9, 1. the main control panel).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 9, Kaldewei, Watkins, and Frommer disclose the control system described in claim 1.  Kaldewei further discloses
once the portable user device has been coupled with the pairing station, the device can subsequently be used to control the one or more functions of the bathing apparatus remotely without a need for further activation of the pairing interface (page 8, 5. The next time the telephone will be connected automatically (without having to enter the password) with the SOUND WAVE system, as soon as the Bluetooth function is activated within the range).

Regarding claim 12, Kaldewei, Watkins, and Frommer disclose the control system described in claim 1.  Kaldewei further discloses 
the portable user device communicates with the pairing station using a wireless communication protocol, and the portable user device must be held within a predetermined wireless communication range of the pairing station for pairing to occur (page 8: Bluetooth wireless technology allows wireless connections with compatible devices; the max. distance between the devices should not exceed 33 feet (approx. 10 m)).

Regarding claim 14, Kaldewei, Watkins, and Frommer disclose the control system described in claim 1.  Kaldewei, Watkins, and Frommer further disclose 
the pairing interface is or comprises at least one of the following:
	(i) a proximity or pressure sensor;
	(ii) a button, lever or rotary control (Watkins: page 13: buttons);
	(iii) a finger print, facial or retinal scanner;
	(iv) a voice recognition unit; or
	(v) a user interface of a computing device lined to the bathing apparatus.
Therefore, the limitations of claim 14 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 15, Kaldewei, Watkins, and Frommer disclose the control system described in claim 1.  Kaldewei, Watkins, and Frommer further disclose 
the pairing interface is separate from, but in communication with, a processing apparatus of the pairing station (Watkins: page 9).  Therefore, the limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 16, Kaldewei, Watkins, and Frommer disclose the control system described in claim 1.  Kaldewei further discloses 
multiple portable user device may be paired with the bathing apparatus (page 8, 6. Up to eight devices can be stored in the pairing mode).

Regarding claim 17, the limitations of claim 17 are rejected in the analysis of claim 1 above, and this claim is rejected on that basis.

Regarding claim 21, Kaldewei, Watkins, and Frommer disclose the control system described in claim 1.  Kaldewei, Watkins, and Frommer further disclose 
to pair the portable user device with the pairing station, two activations of the paring interface are required, wherein the two activation include a first activation to make a pairing option available at the portable user device (Watkins: page 16, TO PAIR BLUETOOTH section: 2. Press SETUP Source soft button 6 times from SETUP Source screen to advance to the PAIR screen) and a second activation to confirm pairing after the paring option has been selected (Watkins: page 16, TO PAIR BLUETOOTH section: 3. Press PAIR soft button followed by pressing “connect” next to My Spa BTXR on your device to pair).  Therefore, the limitations of claim 21 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaldewei in view of Watkins and Frommer, and further in view of Cogger (4,945,943).
Regarding claim 10, Kaldewei, Watkins, and Frommer disclose the control system described in claim 1.  Kaldewei, Watkins, and Frommer do not explicitly disclose 
the pairing interface is, or is located on or by, a control valve or control valve actuation means of the bathing apparatus.

However, Cogger discloses
the pairing interface is, or is located on or by, a control valve or control valve actuation means of the bathing apparatus (FIG. 1 & Col. 2, lines 65-Col. 3, lines 25: temperature and pressure controller includes a valve actuator assembly which contains electromechanical actuators which include coupling means in order to effectuate control of the existing valve stems).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Cogger to Kaldewei, Watkins, and Frommer in order to achieve the feature because Kaldewei, Watkins, and Frommer discloses connecting SOUND WAVE of a bathtub with a mobile phone (Kaldewei: page 8) and Cogger further suggests controller of bathing apparatus controls temperature and pressure (abstract).
	One of ordinary skill in the art would be motivated to utilize the teachings of Cogger in the Kaldewei, Watkins, and Frommer system in order to automatically controlling the temperature and volume of water delivered by a standard bath or shower fixture as suggested by Cogger (Col. 1, lines 5-9).

Regarding claim 11, Kaldewei, Watkins, and Frommer disclose the control system described in claim 1.  Kaldewei, Watkins, and Frommer do not explicitly disclose 
the pairing interface is, or is integral with, a control knob or control lever of the bathing apparatus.


the pairing interface is, or is integral with, a control knob or control lever of the bathing apparatus (FIG. 1 & Col. 2, lines 65-Col. 3, lines 25: temperature and pressure controller includes a valve actuator assembly which contains electromechanical actuators which include coupling means in order to effectuate control of the existing valve stems).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Cogger to Kaldewei, Watkins, and Frommer in order to achieve the feature because Kaldewei, Watkins, and Frommer discloses connecting SOUND WAVE of a bathtub with a mobile phone (Kaldewei: page 8) and Cogger further suggests controller of bathing apparatus controls temperature and pressure (abstract).
	One of ordinary skill in the art would be motivated to utilize the teachings of Cogger in the Kaldewei, Watkins, and Frommer system in order to automatically controlling the temperature and volume of water delivered by a standard bath or shower fixture as suggested by Cogger (Col. 1, lines 5-9).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 104202350 A; referencing the attached machine English translation as provided by Espacenet) in view of Watkins, and further in view of Frommer.
Regarding claim 18, Hu discloses 
A method for controlling a bathing apparatus comprising:
	pairing (interaction) a portable user device (mobile terminal) arranged to be used to control the bathing apparatus with a pairing station associated with the bathing apparatus (bathtub)([0048]: mobile terminal downloads, installs special software, and registers a personal account on the internet; the 
	receiving, at the portable user device, user input relating to desired control of the bathing apparatus ([0054]: press the automatic program start key); and
	sending, from the portable user device, a control signal arranged to cause the bathing apparatus to respond to the user input ([0054]: the mobile terminal control letter command is sent to the server through the Internet, and the server transmits the control command to the bathtub end control chip through the wireless router and the WiFi network module of the bathtub end, and the bathtub is controlled according to the control chip); 
	wherein the portable user device can only be used to control one or more functions of the bathing apparatus while the portable user device is paired with the pairing station ([0049]: enters the control interface to interact with the bathtub in real time).

Hu does not explicitly disclose 
the pairing interface is located on or in the region of the bathing apparatus and is configured to require a user’s presence for activation;
activation of the pairing interface by the user when the portable user device is in a pairing region.

However, Watkins discloses 
the pairing interface (main control panel) is located on or in the region of the bathing apparatus (spa) and is configured to require a user’s presence for activation (page 16: navigate through audio menu by using the spa’s main control panel);
the portable user device (device) is paired with the pairing station (spa’s main control panel) by activation of a pairing interface of the pairing station by the user when the portable user device is in a pairing region (page 16, TO PAIR BLUETOOTH section: press SETUP Source soft button 6 times from SETUP Source screen to advance to the PAIR screen).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Watkins to Hu in order to achieve the feature because Hu discloses mobile device controls bathtub remotely ([0043]) and Watkins further suggests pairing devices after pressing user input button (page 16).
	One of ordinary skill in the art would be motivated to utilize the teachings of Watkins in the Hu system in order to initiate pairing between devices as desired.

Hu and Watkins do not explicitly disclose 
	the one or more functions including one or more of changing water temperature and changing flow rate of water through any one or more selected outlets of the bathing apparatus.

However, Frommer discloses 
the one or more functions including one or more of changing water temperature and changing flow rate of water through any one or more selected outlets of the bathing apparatus (page 5, [0053]: users control the temperature of the water flowing through the adapter and out of the shower head).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Frommer to Hu and Watkins in order to achieve the feature because Hu and Watkins disclose mobile terminal controls bathtub remotely ([0043]) and Frommer further suggests controlling temperature of water from a computing device (page 5, [0053]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Frommer in the Hu and Watkins system in order to provide convenience system to user by controlling water temperature of water flowing through the adapter and out of the shower head remotely as suggested by Frommer (page 5, [0053]).

Regarding claim 19, Hu discloses 
A non-transitory computer-readable medium containing instructions constituting a computer application for controlling a bathing apparatus, the computer application being arranged to:
	pair (interaction) a portable user device (mobile terminal) on which the computer application (special control software) is installed (downloaded and installed) with a pairing station associated with the bathing apparatus (bathtub) ([0048]: mobile terminal downloads, installs special software, and registers a personal account on the internet; the mobile terminal logs in to the server according to the personal account, the server reads the personal account information and obtains the corresponding wireless router IP address, establishes a network connection with the wireless router through the network addressing, and enters the control interface to interact with the bathtub in real time), wherein the portable user device is paired with the pairing station (FIG. 1 & [0043]: the WiFi network device is 
	receive user input relating to desired control of the bathing apparatus ([0054]: press the automatic program start key); and
	send a control signal arranged to cause the bathing apparatus to respond to the user input ([0054]: the mobile terminal control letter command is sent to the server through the Internet, and the server transmits the control command to the bathtub end control chip through the wireless router and the WiFi network module of the bathtub end, and the bathtub is controlled according to the control chip); 
	wherein the computer application can only be used to control one or more functions of the bathing apparatus while the portable user device on which it is installed is paired with the pairing station ([0049]: enters the control interface to interact with the bathtub in real time).

Hu does not explicitly disclose 
the pairing interface is located on or in the region of the bathing apparatus and is configured to require a user’s presence for activation;
activation of the pairing interface by the user when the portable user device is in a pairing region.

However, Watkins discloses 
the pairing interface (main control panel) is located on or in the region of the bathing apparatus (spa) and is configured to require a user’s presence for activation (page 16: navigate through audio menu by using the spa’s main control panel);
the portable user device (device) is paired with the pairing station (spa’s main control panel) by activation of a pairing interface of the pairing station by the user when the portable user device is in a pairing region (page 16, TO PAIR BLUETOOTH section: press SETUP Source soft button 6 times from SETUP Source screen to advance to the PAIR screen).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Watkins to Hu in order to achieve the feature because Hu discloses mobile terminal controls bathtub remotely ([0043]) and Watkins further suggests pairing devices after pressing user input button (page 16).
	One of ordinary skill in the art would be motivated to utilize the teachings of Watkins in the Hu system in order to initiate pairing between devices as desired.

Hu and Watkins do not explicitly disclose 
	the one or more functions including one or more of changing water temperature and changing flow rate of water through any one or more selected outlets of the bathing apparatus.

However, Frommer discloses 
the one or more functions including one or more of changing water temperature and changing flow rate of water through any one or more selected outlets of the bathing apparatus (page 5, [0053]: users control the temperature of the water flowing through the adapter and out of the shower head).


	One of ordinary skill in the art would be motivated to utilize the teachings of Frommer in the Hu and Watkins system in order to provide convenience system to user by controlling water temperature of water flowing through the adapter and out of the shower head remotely as suggested by Frommer (page 5, [0053]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Watkins and Frommer, and further in view of Loladia et al. (US 10,382,203 B1), hereinafter Loladia.
Regarding claim 20, Hu, Watkins, and Frommer disclose the computer application described in claim 19.  Hu, Watkins, and Frommer do not explicitly disclose
the computer application has a pairing mode and must be in the pairing mode when the pairing interface is activated for pairing to be successful.

However, Loladia discloses 
the computer application has a pairing mode and must be in the pairing mode when the pairing interface is activated for pairing to be successful (Col. 10, lines 19-21: the user activates a pairing mode on the companion app and mobile device, the user also initiates a pairing mode on the IoT device).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Loladia to Hu, Watkins, and Frommer in order to achieve the feature because Hu, Watkins, and Frommer disclose mobile terminal controls bathtub 
	One of ordinary skill in the art would be motivated to utilize the teachings of Loladia in the Hu, Watkins, and Frommer system in order to manage large numbers of devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bauer et al. (US 2018/0012471 A1).  Button is depressed for more than 3 seconds and wearable device activates a pairing mode for communication with the mobile device.
Tayenaka et al. (US 2016/0258144 A1).  Detect a person’s proximity to smart water conservation system; mobile application provides user with comprehensive shower statistics.
Laflamme et al. (US 2017/0041159 A1).  Establishing connection between auxiliary device and bathing unit controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Kaylee Huang
02/27/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447